DETAILED ACTION
	This Office action is responsive to communication received 11/04/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 5-8, 10, 11, 15-20 and 22-28 remain pending.
Response to Amendment
	The amendment to the claims filed on 11/04/2021 contains new claim 22, which includes strikethrough at line 15.  The amendment to the claims does not comply with the requirements of 37 CFR 1.121(c) because newly added claims should not include underlining.  Note 37 CFR 1.121(c)(3) stating that “[A]ny claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.”  Clarification is requested. 
Response to Arguments
	In the arguments received 11/04/2021, the applicant summarizes the amendments made to the claims in view of allowable subject matter indicated in the non-final rejection, mailed 08/13/2021.  Further, the applicant provides a brief explanation for the introduction of new claims 22-28.
	IN RESPONSE:
In view of the amendments to the claims, the previous rejections of the claims under 35 U.S.C. §102 and 35 U.S.C. §103 have been overcome.  However, the amendments to the claims necessarily present new concerns under 35 U.S.C. §112 at least with respect to claims 5, 7, 8, 16, 17 and 22-28.  An action follows, below:
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, 16, 17 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, line 1, “said MOI-Y number” lacks proper antecedent basis. Similarly, in line 2, “said MOI-Z number” lacks proper antecedent basis.
	As to claim 7, line 1, “a” should read --the--. 
	As to claim 8, line 1, “a” should read --the--.
	As to claim 16, line 1, “a” should read --the--.
	As to claim 17, line 1, “a” should read --the--.
	As to claim 22, line 15, the language “center of gravity (CG)” has been lined-through. As claim 22 has been presented as a new claim, it is not clear if this limitation is to be part of the claim.
	As to claim 23, line 2, “a” should read --the--.  In line 4, is the phrase “MOI-Y, MOI-Z, and CG-Z numbers” referring to the same numbers as in claim 22?
	As to claim 24, lines 1-2, is the phrase “MOI-X, MOI-Y, MOI-Z, and CG-Z numbers” referring to the same numbers as in claim 22?
	As to claim 25, this claim shares the indefiniteness of claim 22. 
	As to claim 26, line 1, “a” should read --the--.
	As to claim 27, “a” should read --the--.
	As to claim 28, this claim depends from a canceled claim 21. Clarification is requested.
Allowable Subject Matter
Claims 1, 6, 10-11, 15 and 18-20 are allowable over the prior art references of record. 
Claims 5, 7, 8, 16, 17 and 22-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner in charge of this application has been changed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711